DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 2/23/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Nanver et al. U.S. PGPUB No. 2011/0169116 discloses a method of manufacturing a charged particle detector (“The invention discloses a process for manufacturing a radiation detector for detecting e.g. 200 eV electrons” [Abstract]), comprising the steps of: 5providing a sensor device 100, wherein said sensor device comprises a substrate layer 108, and a sensitive layer 116; providing a mechanical supporting layer 118 and connecting said mechanical supporting layer 118 to said sensor device 100 in such a way that the sensitive layer 116 is situated in between said substrate layer 108 and said mechanical supporting layer 118 (as illustrated in figure 1); 10thinning said substrate layer for forming said charged particle detector (“the detector may be locally thinned by back-etching to minimize the length of the through-hole” [0047] “it is easiest to etch the through-hole from the back-side 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method of manufacturing a charged particle detector comprising steps of: providing a sensitive layer between a mechanical supporting layer and a substrate layer; and thinning the substrate layer to expose a surface of the sensitive layer to form said charged particle detector where the first surface of the sensitive layer is able to receive incoming charged particles.

Regarding independent claims 11 and 16; these claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-10, 12-15, and 17-20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 11, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881